DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1-7 were previously canceled. 
Claims 8-9, 11, 13, 15-16, 18, 20, 22-23, 25, and 27 have been amended.
Claims 8-27 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.


Response to Arguments
Applicant’s arguments filed on 29 July 2022 have been fully considered but are not persuasive.
Applicant argues that the claims do not fall within the abstract idea groupings for mental processes, nor are they purely mathematical functions, since they require the use of three types of intermediate data.  Examiner respectfully disagrees.
Optimizing objective functions until a condition is met to determine a likelihood is merely a probability calculation which illustrates a complex mathematical function that is simply performed in a computer implemented environment.  Iterative updating, calculation and/ generation does not illustrate any technological integration with the computer, it merely requires repetition of parameter generation, which can be done mentally, with a pen and paper or “by a computer” and therefore is not sufficient to take the claims out of the abstract grouping, nor does it integrate the abstract idea into a practical application or amount to significantly more.  
Neither the claims nor the specification, when given their broadest reasonable interpretation support or require a level of complexity of calculations that could not be done in the same way manually by a human to achieve the same estimated likelihoods.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims (Bancorp, Gottschalk, Dealertrack).  In order for the addition of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations (SiRF Tech., Inc. v. Int’l Trade Comm’n 601 F.3d 1319, 1333 (Fed Cir. 2010).
Applicant argues that the claims include layers of functional aspects with additional elements that are essential to the ability to execute the claimed iterative steps.  Examiner respectfully disagrees.  The only additional elements set forth in the claims are generically recited computer elements that apply the otherwise abstract calculations or perform extra solution data gathering/storing/outputting.  The claims do not set forth any specific additional elements that provide a non-conventional arrangement of otherwise conventional elements, but instead simple set forth a high level computerized environment in which the method for estimating aspects of migration are applied. 
The subject matter argued to be “additional elements” are identified in the rejection as functional steps that are part of the abstract idea or are treated under steps 2A Prong 2 and 2B and are determined not to integrate the exception into a practical application, nor do they amount to significantly more.  The additional elements identified in the rejection merely apply the exception or they perform insignificant extra solution activity including data gathering and transmission functions, which even when re-evaluated under 2B do not transform the claim into a patent eligible invention. 
The claims do not set forth an improvement to the functioning of a computer or any other technology or technical field but instead depict an improvement to an estimation process, thus the alleged improvement is part of the abstract idea itself.  The claims do not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.   The alleged additional elements are not functional or interactive aspects of an interface or any other technical element that are layered into the claims in a manner that they play a significant part in permitting the claimed method to be performed. Merely describing that the data relates to a grid of non-adjacent geographic areas does not integrate the abstract idea into a practical application nor does it amount to significantly more because the grid is not a functional additional element of the claim that meaningfully limits the scope of implementation of the claim in the computerized environment.
The method for estimating aspects of migration relates to an estimation/analysis problem that exists outside of the realm of computer technology.  Thus an improved estimating process does not illustrate a technical solution to a technical problem.  The mere use of multiple types of data does not illustrate layered functionality that play a significant part in permitting the claimed method to be performed in a computerized environment.  The additional elements claimed merely gather, store and output data and execute iterative calculations, thus the abstract idea is merely applied.  Unlike McRo, the claims do not set forth a series of rules that execute a technological process to achieve results similar to a manual process but in a new way.  The 101 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant argues that like McRo the claims illustrate a technical improvement and are integrated into a practical application and illustrate an inventive concept, which amounts to significantly more.  Examiner respectfully disagrees.    Merely performing a series of estimations, likelihood calculations and iterative probabilities for areas in a map does not illustrate a technical solution to a technical problem.  Unlike McRo, the claims do not set forth a technical implementation of a process that achieves the same results as a manual process in a different manner.  The claimed invention merely applies the abstract concept in a generically recited computer implemented environment.  Improving the accuracy of the calculations illustrate an alleged improvement that is part of the abstract analysis itself and does not illustrate an improvement to the technology or the function of the computer itself.  Using specific parameters to maximize an objective function is part of the analytic abstract process, lowering the degree of freedom of a model again relates to the abstract complex math and does not illustrate a technical solution to a technical problem and does not show how the technology itself is improved by increased probability accuracies.  This does not amount to an inventive concept that amounts to significantly more by setting forth a meaningful implementation of an otherwise abstract concept because the additional elements are not essential to the ability to execute the claimed steps but instead merely apply the concept “by a computer”.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite a method, system and medium for estimating aspects of migrations of persons between non-adjacent areas partitioned in a geographic grid of areas comprising receiving demographic information including population, distance and area data, determining a number of migrating persons by iteratively updating until maximizing a likelihood of departing, likelihood of gathering, or degree of influence until a condition is satisfied, and then iteratively generating a set of probabilities by optimizing objective functions based on the likelihood determinations, and retrieving numbers of migrating persons.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the processor and memory storing instructions language, the independent claims encompass a user simply observing (i.e. receiving/retrieving) data and making estimations, calculating probabilities in their mind or with the use of pencil and paper.  
Iteratively updating likelihood calculations until one is maximized and until a condition is satisfied and iteratively generating a set of probabilities including optimizing objective functions could also be considered a complex mathematical function which is also abstract. Performing likelihood calculations, maximizing probabilities iteratively, thus updating the calculations repeatedly does not meaningfully limit the otherwise abstract idea, nor does not meaningfully integrate the abstract idea by providing additional elements that are essential to executing the claimed methodology.  The mere nominal recitation of a generic processor, that the method is computer implemented, and memory does not take the claims out of the abstract groupings.  Thus the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing instructions and computer readable medium as well as storing data and outputting results.  Outputting a set of area-by-area probability results is  also recited at a high level of generality and amounts to mere data transmission or outputting, which is a form of insignificant extra solution activity. If an additional element performed the receiving, retrieving and/or storing, these functions would also be considered insignificant data gathering.  The receiving, retrieving, estimating and iterative updating and generating steps are all recited at a high level of generality and merely apply or automate the steps in a computer implemented environment.  Each of the additional elements does no more than merely apply the exception using instructions executed on a generic processor and stored in memory. The combination of these additional element is no more than merely instructions to apply the exception using a generic computer component.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, retrieving, storing and outputting step that were considered extra solution activity in step 2A, these has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the outputting is done in any way other than what a generic off the shelf display or interface would do and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere receipt, storage and transmission or outputting of data is a well-understood, routine and conventional activity in the field when it is claimed in a merely generic manner, as it is here.
Dependent claims 9-14, 16-21 and 23-27 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process and mathematical calculations by describing additional estimations, additional information, maximizing a likelihood, e.g. complex math, additional receiving and describe the area data used as being a grid.  These limitations do not set forth any additional elements that transform the claims into a patent eligible invention by integration the abstract idea into a practical application nor do they amount to significantly more.  Therefore, Claims 8-27 are drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623